Citation Nr: 9910718	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  95-31 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability involving left radial nerve palsy 
resulting from treatment during VA hospitalization in August 
1993.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from December 1939 to July 
1945 and July 1947 to April 1949.  This matter came before 
the Board of Veterans' Appeals (Board) on appeal from a May 
1995 rating decision by the Montgomery, Alabama, Regional 
Office (RO), which denied a claim for entitlement to benefits 
pursuant to 38 U.S.C.A. § 1151 for additional disability 
involving left radial nerve palsy resulting from treatment 
during August 1993 VA hospitalization.  A "Travel Board" 
hearing was held in November 1998 before the undersigned 
member of the Board.  

The Board construes the appellate issue as limited to that 
delineated on the title page of this decision, and will 
proceed accordingly.  Although the Board notes that other 
issues raised in written statements by appellant are in 
various stages of development, since these issues have not 
been fully developed for appellate review.  It is noted that 
some testimony on additional issues was taken at the time of 
the Travel Board, with the understanding that jurisdiction 
would be reviewed.  These issues, in various stages of 
development, are referred to the RO for appropriate action.


REMAND

As an initial matter, it should be pointed out that since the 
appellant's § 1151 benefits claim was filed prior to October 
1, 1997, the amendments to 38 U.S.C.A. § 1151 implemented by 
section 422(a) of Pub. L. No. 104-204, the Department of 
Veterans Affairs and Housing and Urban Development, and 
Independent Agencies Appropriations Act, 1997, 110 Stat. 
2874, 2926 (1996) are inapplicable.  See VA O.G.C. Prec. Op. 
No. 40-97 (Dec. 31, 1997) (Precedent Opinion of the VA 
General Counsel).  

With regards to procedural matters involving the § 1151 
benefits claim on appeal, appellant was provided a June 1995 
Statement of the Case which included regulatory provisions 
pertaining to a negligence/accident standard.  Historically, 
in Gardner v. Derwinski, 1 Vet. App. 584 (1991), the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (Court) invalidated 
38 C.F.R. § 3.358(c)(3), a section of the regulation 
implementing 38 U.S.C.A. § 1151, on the grounds that that 
section of the regulation, which included an element of 
fault, did not properly implement the statute.  In any event, 
it does not appear that the RO based its denial of 
appellant's § 1151 benefits claim on appeal on a 
negligence/accident standard.  

With regards to substantive matters involving the § 1151 
benefits claim on appeal, the appellant has contended and 
testified at a November 1998 "Travel Board" hearing that he 
incurred additional disability involving left radial nerve 
palsy resulting from improper medical treatment administered 
during August 1993 VA hospitalization for abdominal surgery.  
The actual August-September 1993 VA hospitalization discharge 
summary indicated that on the first postoperative day, "it 
was noted that the patient had a radial nerve palsy that was 
secondary to operative prepping and positioning."  The 
actual anesthesia/nurses' progress records currently 
associated with that hospitalization in question reveal that 
although intravenous therapy sites included both arms, said 
records do not note any "operative prepping and 
positioning" problems.  The etiology of appellant's radial 
nerve palsy also appears complicated by the fact that he had 
a history of a cerebrovascular accident in February 1993.  
See August-September 1993 VA hospitalization discharge 
summary, which noted follow-up treatment at the Tuscaloosa, 
Alabama, VA Medical Center for that condition.  Since it does 
not appear that the RO attempted to obtain such Tuscaloosa, 
Alabama, VA Medical Center clinical records, it is uncertain 
whether any left upper extremity neurologic impairment may 
have existed prior to that August-September 1993 VA 
hospitalization in question.  

Additionally, even assuming that radial nerve palsy was 
secondary to operative prepping and positioning during that 
August-September 1993 VA hospitalization in question, it is 
unclear from the evidentiary record whether appellant 
currently has a permanent left upper extremity neurologic 
disability attributable thereto.  On December 1993 VA 
neurologic examination, left wrist drop was clinically 
reported and diagnosed.  However, electroneurologic 
diagnostic testing was not accomplished to determine the 
etiology of that condition.  Moreover, on that December 1993 
VA neurologic examination, appellant stated that 
approximately three weeks earlier, a neurologist had examined 
him and electromyographic/nerve conduction velocity studies 
had been performed.  Reports of such examination and studies 
are not currently of record, however, and it is unclear 
whether the RO has attempted to obtain them.  Although it is 
unclear whether such examination and studies were conducted 
by VA, private, or other medical care providers, the RO 
should nevertheless diligently attempt to obtain such 
evidence.  

Additionally, the clinical significance, if any, of a history 
of left-sided weakness, bilateral severe atheromatous changes 
shown on carotid Doppler studies, and cerebral atrophy shown 
on CT scan during July 1994 VA hospitalization has not been 
commented upon by a medical examiner.  

Thus, the RO should attempt to obtain any relevant 
Tuscaloosa, Alabama, VA Medical Center medical records and 
associate them with the claims folders, prior to final 
appellate consideration.  Additionally, the RO should arrange 
appropriate VA examination to determine whether appellant has 
a permanent left upper extremity neurologic disability and, 
if so, whether such disability resulted from VA improper 
treatment (versus other causes).  The Board must consider 
only independent medical evidence to support its findings 
rather than provide its own medical judgment.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Additional medical 
evidence and adequate medical opinion should therefore be 
obtained, for the Board to equitably decide this appellate 
issue.

Accordingly, the case is REMANDED for the following:

1.  The RO should attempt to obtain any 
additional, relevant VA medical records 
(preferably originals or, if unavailable, 
legible copies thereof), including, but 
not limited to, those from the 
Tuscaloosa, Alabama, VA Medical Center, 
pertaining to treatment for a 
cerebrovascular accident in February 
1993, and any VA neurologic examination 
report with associated 
electromyographic/nerve conduction 
velocity studies that may have been 
conducted approximately in November 1993; 
and associate these with the claims 
folders.  

2.  The RO should contact and request the 
appellant to provide any additional, 
relevant clinical records in his 
possession (not presently associated with 
the claims folder), as well as the 
complete names and addresses of any 
physicians or medical facilities which 
have provided such treatment.  All 
available, actual clinical records or 
legible copies thereof (as distinguished 
from physicians' statements based upon 
recollections of previous treatment), to 
the extent such records are not presently 
associated with the claims folder, should 
be obtained from the specified health 
care providers, including, if applicable, 
any non-VA physician who may have 
conducted the neurologic examination with 
associated electromyographic/nerve 
conduction velocity studies appellant 
alleged were conducted approximately in 
November 1993.  The appellant should be 
requested to sign and submit appropriate 
consent forms to release any private 
medical reports to the VA.  Any records 
obtained should be associated with the 
claims folders.

3.  If any attempts to obtain records are 
unsuccessful, the claims folders should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
any negative results.  38 C.F.R. § 3.159 
(1998).

4.  The RO should arrange for a VA 
neurologist (or any other physician if 
deemed appropriate) to review the entire 
claims folders, examine the appellant, 
and express an opinion (regardless of 
whether the appellant reports for such 
examination), including the degree of 
probability, regarding the following 
questions:  (a) Was the medical care 
provided by VA during the August-
September 1993 VA hospitalization in 
question properly administered, 
particularly with regard to the 
intravenous therapy site involving the 
left upper extremity; (b) did the VA 
treatment cause any permanent additional 
disability involving the left upper 
extremity and if so, what is the 
additional disability; and (c) did the VA 
treatment permanently worsen any 
preexisting left upper extremity 
neurologic disability that may have been 
present (versus the continuance or 
natural progression of any preexisting 
left upper extremity neurologic 
disability)?  

Additionally, the clinical significance, 
if any, of a history of a cerebrovascular 
accident in February 1993 should be 
commented upon by the examiner.  The 
examiner should also comment on the 
clinical significance, if any, of a 
history of left-sided weakness, bilateral 
severe atheromatous changes shown on 
carotid Doppler studies, and cerebral 
atrophy shown on CT scan during July 1994 
VA hospitalization.

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiner.  The examiner should 
adequately summarize the relevant history 
and clinical findings, and provide 
detailed reasons for the medical 
conclusions rendered.

5.  The RO should review any additional 
evidence and readjudicate this § 1151 
claim.  

The RO should initially readjudicate 
whether this § 1151 claim is well 
grounded.  If the RO determines that this 
§ 1151 claim is not well grounded, the RO 
should consider 38 U.S.C.A. § 5107(a) 
(West 1991); and Robinette v. Brown, 8 
Vet. App. 69 (1995).  See also Epps v. 
Brown, 9 Vet. App. 341 (1996).  

If the RO determines that this § 1151 
claim is well grounded, then this issue 
should be adjudicated under appropriate 
statutory and regulatory provisions, 
including applicable "strict liability" 
laws and regulations in effect prior to 
the recent 1997 amendment of 38 U.S.C.A. 
§ 1151 (See Pub. L. No. 104-204, Section 
422(a)), since the claim was filed prior 
to October 1, 1997, the effective date of 
that amendment.  

If the benefits sought are not granted, the appellant and his 
representative should be provided with a supplemental 
statement of the case and afforded a reasonable opportunity 
to respond thereto.  Thereafter, the case should be returned 
to the Board for further appellate consideration, if in 
order.  No action is required of the appellant until he is 
notified.  The Board intimates no opinion as to the ultimate 
outcome in this case by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


